PER CURIAM.
^Granted in part. Whatever the merits of its analysis that the evidence presented at the hearing did not support defendant’s delinquency adjudications for possession of a handgun by a juvenile, La.R.S. 14:95.8, and unauthorized use of a moveable, La. R.S. 14:68.4, the court of appeal erred in dismissing the delinquency petition with prejudice, and discharging defendant from custody. State in Interest of T.M., 11-1238 (La.App. 4 Cir. 3/28/12), 88 So.3d 1228. The delinquency petition also alleged in a third count a violation of R.S. 40:967(0(2), possession of cocaine. In rendering judgment at the close of the hearing, the juvenile court observed, “Let’s first start with possession of crack/cocaine, the Court does adjudicate [defendant] delinquent of possession of scheduled II controlled and dangerous substance.” Defendant did not appeal from that ruling, which is now final. The court of appeal’s decision is therefore reversed to the extent that it orders the delinquency petition dismissed altogether and defendant discharged from custody, and the juvenile court’s adjudication of delinquency for possession of cocaine and its disposition order as to that count are *419reinstated. In all other respect, the application is denied.